[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 FEB 28, 2007
                                No. 06-11877                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                      D. C. Docket No. 06-20323-CV-FAM

WENDALL JERMAINE HALL,


                                                                Plaintiff-Appellant,

                                      versus

SECRETARY FOR THE DEPARTMENT OF CORRECTIONS,


                                                               Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (February 28, 2007)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

     Wendall Hall, a state prisoner proceeding pro se, appeals the district court's
denial of his motion requesting leave to amend his complaint, and the district

court's dismissal of his 42 U.S.C. § 1983 civil complaint, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), for failure to state a claim.

      Hall argues that the district court erred in dismissing his motion to amend his

complaint. Hall claims that he was entitled to amend his complaint as a matter of

course, pursuant to Fed.R.Civ.P. 15(a), and Hall argues that leave should have been

freely given.

      We review the denial of a motion to amend for abuse of discretion. Brown

v. Johnson, 387 F.3d 1344, 1347 (11th Cir. 2004). We have held that a district

court must grant a prisoner’s motion for leave to amend his complaint after the

magistrate court has filed its recommendation, when such leave is required by

Fed.R.Civ.P. 15, before dismissing the complaint under § 1915(e)(2)(B)(ii).

Brown v. Johnson, 387 F.3d 1344, 1348 (11th Cir. 2004). Fed.R.Civ.P. 15(a)

states that “[a] party may amend the party’s pleading once as a matter of course at

any time before a responsive pleading is served.”

      In the instant case, none of the defendants have submitted responsive

pleadings. Therefore, Hall was entitled to amend his complaint as a matter of

course, pursuant to Rule 15(a), and it was an abuse of discretion for the district

court not to grant Hall’s motion for such leave before dismissing Hall’s complaint.



                                            2
      Because Hall will be entitled on remand to amend his complaint and attempt

to satisfy the actual injury requirement discussed by the magistrate judge, we

decline to address actual injury at this stage. See Lewis v. Casey, 518 U.S. 343,

349-53 & nn.2-3, 116 S.Ct. 2174, 2179-81 & nn.2-3 (1996); Wilson v.

Blankenship, 163 F.3d 1284, 1290-91 (11th Cir. 1998); Bass v. Singletary, 143

F.3d 1442, 1445 (11th Cir. 1998). After the amended complaint is filed, the

district court should address the actual injury issue in the first instance.

      Accordingly, we vacate the district court’s denial of Hall’s motion to amend

and dismissal of Hall’s complaint and remand this case for further proceedings.

      VACATE AND REMAND.




                                            3